NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AEROTEL, LTD.,
Plaintiff-Appellant,
V.
TELCO GROUP, INC., STI PHONECAR]j, INC.,
STI PREPAID DISTRIBUTORS, INC., AND SAMER
TAWFIK,
Defen,dcmts-Appellees,
and g
RADIANT TELECOM, INC., »
INTELLIGENT SWITCHING & SOFTWARE, LLC,
AND NTERA HOLDINGS, INC.,
Defendcm,ts-Appellees,
and
9278 COMMUNICATIONS, INC., 9278
DISTRIBUTORS, INC., SAJID KAPADIA, AND NTSE
COMMUNICATIONS, INC.,
Defendants.
2010-1515

AEROTEL LTD V. TELCO GROUP 2
Appeal from the United States District C0urt for the
Southern District of NeW Y0rk in case no. 04-CV-10292,
Judge Richard J. HolWell.
ON MOTION
ORDER
The appellees move for a 7 -day extension of ti1ne, un-
til December 22, 2010, to file their briefs, and until Janu-
ary 12, 2011, for the appellant to file its reply brief.
Upon consideration thereof
lT ls 0RDERE;o THAT:
The motion is granted
FoR THE CoURT
DEC 1 4 2010
Date
/s/ Jan Horbaly
J an Horba1y
Clerk
cc: Dennis M. Flaherty, Esq.
R0bert T. Mald0nado, Esq.
John C. Carey, Esq.
H..EB ‘
us courrl: APPsALsr=oR
321 ms FEo§)ci»\Lc:ncun
DEC 14 2010
.IAN HJRBALV
CLERK